Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rebollo López.
La Leda. Josefina Orraca López falleció en San Juan, Puerto Rico, el 2 de marzo de 2000, sin dejar descendientes ni ascendientes, habiendo otorgado testamento ológrafo el 21 de mayo de 1999.
Según el testamento, Orraca López instituyó como here-dera a la Sra. Dionisia Flecha Quiñones e hizo ciertos le-gados a favor de la Sra. Carmen Elizabeth Lebrón Morges; designó, además, a Lebrón Morges como albacea “con todas las potestades que concede la ley y por todo el tiempo que resultare necesario para los trámites legales correspon-dientes, relevándola expresamente de la prestación de fianza”. Testamento ológrafo, pág. 26. Resulta procedente señalar que Orraca López no dispuso sobre la administra-ción de sus bienes.
Luego de que Lebrón Morges presentara la correspon-diente solicitud de protocolización de testamento, el 9 de mayo de 1999, el Tribunal de Primera Instancia, Sala Superior de San Juan, emitió una resolución para ordenar *346que se protocolizara el testamento ológrafo otorgado por Orraca López.(1) Conforme a dicha orden, el testamento ológrafo fue protocolizado el 6 de junio de 2000 mediante la Escritura Núm. 11 otorgada ante el notario, Ledo. José Án-gel Rey.
Por su parte, Lebrón Morges otorgó, el 11 de mayo de 2000, un contrato de servicios profesionales con el licen-ciado Rey,(2) mediante el cual este último se obligó a pres-tar a la albacea todos los servicios legales necesarios para que ésta pudiera desempeñar las funciones de su cargo. Asimismo, se obligó a prestar todos los servicios que fueran necesarios para traer al caudal hereditario de Orraca Ló-pez los bienes que ella había heredado de su madre, la Sra. Francisca López Viuda de Orraca.
En conformidad con el contrato, el licenciado Rey reci-biría honorarios equivalentes al 15% del valor del caudal hereditario de la causante Orraca López. Además, se acordó que, en caso de que el testamento fuera impugnado, o si se promoviera alguna acción judicial relacionada con las facultades del albacea o desempeño de su cargo, el li-cenciado Rey cobraría honorarios equivalentes a $150 por hora por sus servicios como abogado. El referido contrato fue suscrito sin el conocimiento ni intervención de la here-dera, señora Flecha Quiñones.
Así las cosas, el 6 de junio de 2000 Lebrón Morges pre-sentó una petición al Tribunal de Primera Instancia, Sala Superior de San Juan, para solicitar que, conforme a las disposiciones del Código de Enjuiciamiento Civil, se le ex-*347pidiera a su favor cartas testamentarias donde se acredi-tara su autoridad como albacea con todas las facultades que le concede la ley. A esos efectos, el 8 de junio de 2000, dicho tribunal expidió cartas testamentarias a favor de Le-brón Morges “facultándola [para] que en cuanto no sea incompatible con la ley o con la última voluntad del testador, tome posesión de todos los bienes de la finada, desempe-ñando, respecto a los mismos todos los poderes, facultades y obligaciones que le señalan la ley, y fueron encomendados por la testadora”. (Énfasis suplido.) Resolución del Tribunal de Primera Instancia, pág. 11.
Conforme a dicha “autorización”, el 9 de junio de 2000, la albacea Lebrón Morges tomó posesión de todos los fon-dos que la testadora tenía depositados en el Banco Popular de Puerto Rico, los cuales fueron utilizados para saldar las obligaciones de la causante con dicha institución bancaria y poner al día los pagos vencidos que correspondía pagar. El sobrante fue transferido a una cuenta corriente que la albacea abrió en dicho banco a nombre de la sucesión de Orraca López.
La heredera Flecha Quiñones nunca fue consultada so-bre dichas gestiones. Sin embargo, el abogado de la alba-cea, el licenciado Rey, le notificó por medio de una carta, el 12 de junio de 2000, al Ledo. Lucas M. Irisarri Castro, re-presentante legal de la heredera Flecha Quiñones, las ges-tiones realizadas en cuanto a los fondos de la causante depositados en el Banco Popular.
El 12 de junio de 2000, la heredera Flecha Quiñones presentó ante el Tribunal de Primera Instancia, Sala Superior de San Juan, una demanda contra la albacea y le-gataria, Sra. Carmen Lebrón Morges, el Ledo. José Ángel Rey y el Banco Popular de Puerto Rico. Alegó, en síntesis, que las cartas testamentarias otorgadas a favor de la alba-cea eran nulas, en cuanto facultaban a la albacea para to-mar posesión de todos los bienes de la causante, ya que ésta no tenía facultades de administración.
*348De igual forma, alegó que el contrato de servicios profe-sionales, suscrito entre el licenciado Rey y la albacea Le-brón Morges, era nulo porque la heredera no había pres-tado el consentimiento para éste y, además, los honorarios pactados eran excesivos. En cuanto al Banco Popular de Puerto Rico, alegó que éste había sido negligente al auto-rizar el desembolso de los fondos de la causante a la alba-cea, sin ésta tener autoridad para ello.
La demandante solicitó como remedio que: (1) el tribunal le ordenara a la albacea reembolsar las sumas de dinero que había retirado de los fondos depositados en el Banco Popular; (2) le ordenara al licenciado Rey abste-nerse de desempeñar gestión profesional alguna a nombre de la heredera demandante, y (3) le ordenara a la albacea abstenerse de realizar tareas de partición, representación o administración sobre los bienes de la herencia, que no fuera velar por el cumplimiento de la voluntad de la causante. Asimismo, solicitó que se condenara a los de-mandados a indemnizarla por los daños y perjuicios sufri-dos como consecuencia de sus actuaciones negligentes e ilegales.
Luego de haber contestado la demanda,(3) el 20 de julio de 2000 los codemandados Lebrón Morges y el licenciado Rey presentaron una moción de consolidación de la de-manda presentada por la heredera con el caso de expedi-ción de cartas testamentarias, por entender que ambos im-plicaban las mismas cuestiones de derecho.(4) La demandante se allanó a dicha solicitud. En virtud de ello, el foro de instancia consolidó los casos.
Así las cosas, los demandados presentaron una moción de sentencia sumaria para la desestimación de la demanda en la que alegaron que el carácter de administrador del albacea estaba reconocido en el Código de Enjuiciamiento *349Civil y por la jurisprudencia de este Tribunal, por lo que las actuaciones de la albacea con respecto a la herencia, el contrato suscrito con el licenciado Rey con cargo a la he-rencia, y las transacciones realizadas en el banco, eran cónsonas y típicas del albaceazgo.
La demandante Flecha Quiñones presentó una moción de descalificación del licenciado Rey como abogado de la albacea ya que, alegadamente, estaba incurriendo en un conflicto de interés por ser acreedor del caudal relicto y estar ejerciendo un doble papel, la de ser codemandado y abogado de la codemandada. Argumentó, además, que como el referido demandado fue el notario autorizante en la protocolización del testamento, no procede que éste in-tervenga como abogado cuando se litigan asuntos que de-rivan directamente del contenido del testamento.
Luego de varios trámites procesales, el foro de instancia emitió una resolución el 14 de junio de 2001, mediante la cual resolvió que las facultades concedidas a Lebrón Mor-ges como albacea están limitadas a lo dispuesto en el Art. 824 del Código Civil, 31 L.RR.A. see. 2521, enfatizando la obligación del albacea de informar al heredero y obtener el consentimiento para las actuaciones relacionadas con los bienes de la herencia. El foro de instancia entendió que, al haber aclarado las facultades del albacea, se tornaba inne-cesario decretar la nulidad de las cartas testamentarias. A esos efectos, el tribunal apercibió a la albacea que de exce-derse en sus facultades como tal y omitir consultar y obte-ner aprobación de la heredera Flecha Quiñones con los asuntos relacionados con los bienes de la herencia, el tribunal procedería a destituirla de su cargo, además de con-denarla a restituir cualquier menoscabo que sufriera el caudal hereditario por su culpa o negligencia.
En cuanto al contrato de servicios suscrito entre el li-cenciado Rey y la albacea Lebrón Morges, el foro de instan-cia dispuso que esta última no estaba facultada para con-tratar al abogado sin la intervención ni el consentimiento *350de la heredera, por lo cual el contrato era nulo. Asimismo, determinó que los honorarios pactados eran excesivos y en detrimento de la heredera.
En relación con los retiros y las transacciones efectua-das por la albacea con las cuentas de depósitos heredadas por la demandante, el tribunal determinó que la albacea respondería frente a la demandante, siempre que sus ac-tuaciones hubieran excedido sus obligaciones como albacea. Además, resolvió que la albacea no podía conti-nuar efectuando transacción alguna a no ser que dichas facultades estuvieran dentro de las contenidas legalmente en el Código Civil —Art. 824, ante— y con el consenti-miento expreso de la heredera. Por último, el tribunal des-calificó al licenciado Rey, por entender que su participación constituía un conflicto real de interés en el caso de autos.
Inconformes con la determinación, Lebrón Morges y el licenciado Rey presentaron ante el Tribunal de Apelaciones un recurso de apelación,(5) alegando que el foro de instan-cia había errado al resolver, como cuestión de derecho, que un albacea en nuestra jurisdicción no tiene facultades de administración de la herencia si el testador no se las ha señalado. De igual forma, alegaron que el foro de instancia había errado al resolver sumariamente, y sin haber cele-brado el correspondiente juicio plenario, que los honorarios convenidos por la albacea y su abogado son excesivos. Fi-nalmente, sostuvieron que el foro de instancia erró al des-calificar al licenciado Rey sumariamente, negándole su de-recho a ser oído y a presentar prueba, en violación del debido procedimiento de ley.
El 13 de marzo de 2003, el foro apelativo intermedio emitió una resolución confirmatoria de la actuación del foro de instancia. El referido foro entendió que el albacea *351no puede actuar sobre los bienes de la herencia sin el con-sentimiento y la intervención de los herederos. Asimismo, determinó que el contrato de servicios profesionales era nulo por el hecho de que el albacea se excedió en sus facul-tades en su otorgamiento y porque los honorarios pactados eran excesivos. Finalmente, resolvió que fue procedente la descalificación del licenciado Rey por conflicto de interés, ya que, al éste ser acreedor del caudal relicto, no podía ser el abogado del albacea.
.Inconforme, Lebrón Morges recurrió, oportunamente, ante este Tribunal, vía certiorari, para imputarle al foro apelativo intermedio haber errado al
... confirmar la decisión del [Tribunal] de Primera Instancia, conviniendo con éste en que, como cuestión de derecho, un albacea en nuestra jurisdicción no tiene facultades de admi-nistración de la herencia si el testador no se las ha señalado expresamente.
... confirmar la decisión del [Tribunal] de Primera Instancia conviniendo en que éste actuó correctamente al resolver, como cuestión de hecho, sumariamente y sin haber celebrado un juicio plenario, que la testadora no le confirió facultades de administración de la herencia a la albacea peticionaria, y que los honorarios convenidos por la albacea y su abogado son “excesivos”.
... confirmar la decisión del [Tribunal] de Primera Instancia de descalificar al abogado peticionario sumariamente, negán-dole su derecho a ser oído y presentar prueba respecto a la solicitud de descalificación, en violación del debido procedi-miento de ley y la doctrina judicial vigente, tanta veces reite-rada por este Tribunal. Petición de certiorari, págs. 12-13.
Expedimos el recurso. A continuación exponemos en de-talle los fundamentos por los cuales estamos conforme con la sentencia emitida en este caso.
r — i
A. De entrada, debemos destacar que el Código Civil de Puerto Rico no define concretamente al albacea testamentario. No obstante, hemos indicado que el albacea *352es la persona designada por él testador para ejecutar su última voluntad. Pino Development Corp. v. Registrador, 133 D.P.R. 373, 389 (1993); González Muñiz, Ex parte, 128 D.P.R. 565 (1991). Véase, además, M. Albaladejo, El alba-ceazgo en el derecho español, Madrid, Ed. Tecnos, 1969, pág. 20. De manera que el albacea es esa persona de con-fianza del testador, llamada por él para cumplir y ejecutar las disposiciones del testamento, aun contra la voluntad de los interesados. Véase E. González Tejera, Derecho de Su-cesiones, San Juan, Ed. U.P.R., 2002, T. II, pág. 536.
Nuestra jurisprudencia ha sido, en torno al alcance de las facultades legales del albacea, confusa y hasta conflictiva.(6) En específico, no está claramente establecido si los albaceas tienen la facultad legal de administrar los bienes cuando el testador no dispone lo que se va hacer al respecto.(7) Ello nos obliga a hacer una breve exégesis de nuestra jurisprudencia para entonces reexaminar el al-cance de las facultades legales del albacea en nuestro or-denamiento jurídico.
Este Tribunal, por algunos años, reiteradamente resol-vió que, conforme al Código Civil de Puerto Rico, el albacea no tenía la facultad de administrar la totalidad del caudal hereditario si el causante no se la concedía expresamente. Mercado v. Corte, 62 D.P.R. 368 (1943); Sucn. Pelliccia v. Corte de Distrito, 36 D.P.R. 654 (1927); Crehore v. El Regis. de Guayama, 22 D.P.R. 32 (1915). Dicho de otra forma, por aproximadamente tres décadas, sostuvimos que si el cau-sante no le concedía dicha facultad en el testamento, el albacea no era un administrador de los bienes del causante *353ni estaba en la misma posición que el ejecutor testamenta-rio o los administradores judiciales del derecho sucesorio norteamericano; insistiendo en la postura de que mientras el Código Civil le limitaba las facultades al albacea, el De-recho anglosajón le confería a éste facultades amplísimas. Véase González Tejera, op. cit., pág. 577.
En Mercado v. Mercado, 66 D.P.R. 811 (1947), nos en-frentamos al conflicto entre el Art. 830 del Código Civil, 31 L.P.R.A. see. 2527, dispositivo de que el albaceazgo es un cargo gratuito, y el Art. 586 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2491, que fija a todo albacea una compensación por su desempeño como administrador. En dicho caso sostuvimos que la anterior jurisprudencia había ignorado por completo los preceptos del Código de Enjui-ciamiento Civil que amplían las facultades que el Código Civil le confiere al albacea testamentario. Resolvimos que, conforme a las disposiciones del Código de Enjuiciamiento Civil, el albacea no es un mero custodio de los bienes del causante y lleva a cabo funciones que constituyen actos de administración, por lo que éste tenía derecho a ser remunerado(8)
Posteriormente, en el caso Paine v. Srio. de Hacienda, 85 D.P.R. 817, 820 (1962),(9) expresamos sobre el albacea que:
Nada se encontrará en nuestro ordenamiento jurídico que nos permita considerar el albaceazgo como una entidad jurí-dica distinta a los herederos que representan. El albaceazgo no es otra cosa que una administración acompañada de un derecho de representación para cumplir ciertas funciones espe-cíficas relacionadas con la conservación del caudal hereditario *354hasta el momento en que la herencia sea añadida por los here-deros, y como tal, tampoco podemos considerar a los albaceas como que forman una persona jurídica distinta a los herederos. (Enfasis suplido y citas omitidas.)
Posteriormente, en Ab Intestato Marini Pabón, 107 D.P.R. 433 (1978), nos enfrentamos a una controversia en donde una viuda solicitaba la administración judicial de los bienes del caudal con la oposición del albacea testamentario. En dicho caso el causante no le confirió al albacea facultades de administración en el testamento. Al denegar la petición de la viuda, expresamos:
[E]l albacea tiene aquellas facultades que podrían llamarse secundarias o instrumentales, que sean necesarias para el ejer-cicio de las otorgadas por el testador o para su normal utiliza-ción, entre las que se hallan: la de vigilar sobre la efectividad de las facultades que el testador le concedió en el testamento y sostener siendo justo, en juicio o fuera de él, la validez del deseo del testador a los fines de que pueda llevar a cabo su cometido, así como tiene dicho albacea la facultad adicional de tomar las precauciones necesarias para la conservación y cus-todia de los bienes con intervención de los herederos presen-tes, hasta el momento que la herencia del causante sea entregada. (Énfasis suplido.) Ab Intestato Marini Pabón, ante, págs. 438-439.
En González Muñiz, Ex parte, ante, nos enfrentamos a un caso en donde teníamos que demarcar la responsabili-dad de un albacea que había sustraído dinero del caudal para su uso personal. Respecto a la cuestión de cuáles eran las facultades legales de los albaceas, expresamos que:
En cuanto a sus facultades, el Código Civil intima que serán las expresamente conferidas por el testador, siempre que no sean contrarias a las leyes. Art. 823 del Código Civil, 31 L.P.R.A. see. 2520. Para los casos en que el testador no dis-ponga facultades especiales, enumera las conferidas por ley. Art. 824 del Código Civil, 31 L.P.R.A. see. 2521. De particular importancia resulta la autorización al albacea, con la inter-vención de los herederos, a tomar las precauciones necesarias para la conservación y custodia de los bienes. Y por precaucio-nes necesarias se visualizan las “medidas provisionales para *355evitar la pérdida o deterioro de aquellos, sin que, en absoluto, quede facultado para posesionarse de los mismos ni para ad-ministrarlos, salvo en cuanto las precauciones de que se trate impliquen o consistan precisamente en la tenencia o adminis-tración en cuestión”. Albaladejo, op. cit., pág. 264. Véase J.L. Lacruz Berdejo, Derecho de Sucesiones, Barcelona, Ed. Bosch, 1971, Vol. I, pág. 772. Una cosa sí es clara: posesionarse o utilizar los bienes del caudal, sin la autorización del tutelar, es una extralimitación en el ejercicio de su función, incompatible con la naturaleza fiduciaria del albaceazgo. (Enfasis suplido y en el original.) González Muñiz, Ex parte, ante, págs. 571-572.(10)
Como podemos notar, nuestra casuística ha sido confusa y ambigua en cuanto al alcance de las facultades legales de los albaceas. Procede entonces examinar las disposiciones pertinentes del Código Civil y del Código de Enjuicia-miento Civil con el propósito de definir claramente, de una vez y por todas, los contornos de dichas facultades en nues-tro ordenamiento jurídico.(11) Veamos.
B. El Código Civil dispone que “los albaceas tendrán todas las facultades que expresamente les haya conferido el testador, y no sean contrarias a las leyes”. Art. 823 del Código Civil, 31 L.P.R.A. see. 2520. En virtud de la referida disposición estatutaria, las facultades de los albaceas siempre estarán supeditadas a lo que disponga el testador, siempre y cuando no sean contrarias a la ley.
Así por ejemplo, el testador le puede encomendar al al-bacea velar por el cumplimiento y la ejecución de la orde-nación sucesoria global, o conjunta, otorgándole amplias *356facultades de administración, gestión y ejecución sobre la totalidad del caudal relicto.(12) Este albacea se le conoce en la doctrina civilista como albacea universal.(13) Véanse: Art. 816 del Código Civil, 31 L.P.R.A. see. 2513; J.A. Cuevas Segarra y A. Román García, Derecho Sucesorio Comparado, San Juan, Pubs. J.T.S., 2003, pág. 360; J.R. Vélez Torres, Curso de Derecho Civil: derecho de sucesiones, San Juan, Ed. U.I.A., 1992, T. IV, Vol. III, pág. 347; J. Castán Tobeñas, Derecho Civil español, común y foral, 8va ed., Madrid, Ed. Reus, T. VI, Vol. 2,1979, pág. 377; J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1975, T. V, Vol. 1, pág. 461; Albaladejo, op. cit., pág. 235.
De igual forma, el testador le puede únicamente enco-mendar al albacea determinadas y específicas funciones, o también podría no expresarse al respecto. La doctrina civi-lista reconoce a este albacea particular.
Para los casos en que el testador no disponga en el tes-tamento las facultades del albacea, éste tendrá las que le otorga la ley. Conforme a ello, el Art. 824 del Código Civil, ante, dispone que:
No habiendo el testador determinado especialmente las fa-cultades de los albaceas, tendrá las siguientes:
(1) Disponer y pagar los sufragios y el funeral del testador con arreglo a lo dispuesto por él en el testamento; y en su defecto, según la costumbre del pueblo.
(2) Satisfacer los legados que consistan en metálico, con el conocimiento y beneplácito del heredero.
*357(3) Vigilar sobre la ejecución de todo lo demás ordenando en el testamento, y sostener, siendo justo, su validez en juicio y fuera de él.
(4) Tomar las precauciones necesarias para la conservación y custodia de los bienes, con intervención de los herederos presentes.
Conforme a la referida disposición estatutaria, la doc-trina civilista ha señalado que entre las facultades legales de los albaceas no se incluyen las de administrar los bienes de la herencia, ni disponer de esos bienes, ni efectuar su partición. Vélez Torres, op. cit, pág. 350; Castán Tobeñas, op. cit., pág. 358; Puig Brutau, op. cit, pág. 480. Nos dice Castán al respecto:
Sería natural que se atribuyese a los albaceas todas las fun-ciones relativas al cuidado de los bienes de la herencia, consi-derándose al albaceazgo como la institución llamada a satis-facer las necesidades de representación y administración del caudal hereditario durante el tiempo que media entre la muerte del testador y la consumación definitiva del derecho hereditario por parte de los herederos. Pero nuestro Código Civil no refunde en los albaceas todas las funciones de la re-presentación provisional de la herencia, sino que admite du-rante ese período la coexistencia de tres cargos o personalida-des distintos: los albaceas ... los administradores de la herencia ... y los contadores-partidores, encargados de practi-car las operaciones particionales .... Nada impide, sin embargo, que el testador reúna las facultades de todos ellos en una sola persona. (Enfasis suplido.) Castán Tobeñas, op. cit., pág. 358.
Ahora bien, en Puerto Rico, el Código de Enjuiciamiento Civil expandió las facultades legales del albacea testa-mentario. Véase González Tejera, op. cit., pág. 581. De esta manera, el Art. 582 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2442, en lo pertinente dispone que:
Se cumplirá todo lo que hubiese dispuesto el testador sobre la administración de su caudal hasta entregarlo a los herederos. Cuando el testador no haya dispuesto lo que deba hacerse sobre este punto, la administración de las testamen-*358tarías se ajustará a las reglas establecidas por las see. 2241 et seq. de este título.(14)
Conforme a la referida disposición estatutaria, cuando el testador no disponga en el testamento la forma en que se van administrar los bienes del caudal, la administración de la herencia se llevará a cabo conforme a las disposicio-nes del Código de Enjuiciamiento Civil, esto es, la Ley de Procedimiento Legales Especiales. Dicho en otras pala-bras, los bienes del causante estarán sometidos a la admi-nistración judicial cuando el testador no haya dispuesto nada en el testamento respecto a como se van administrar los bienes del caudal.
En esta situación, el Art. 556 del Código de Enjuicia-miento Civil, 32 L.P.R.A. see. 2361, establece que el alba-cea testamentario podrá solicitar la administración judicial de los bienes del caudal, con exclusión de las demás personas con interés en la herencia.(15) Solamente, en los casos en los que no se hubiese designado albacea o no se deje un testamento válido, podría solicitar la administra-ción judicial el cónyuge del causante, los herederos forzo-sos o voluntarios, los legatarios o cualquier acreedor con título escrito no asegurado. íd.
A tono con lo anterior, si el testador no dispone sobre la administración de la herencia, el albacea podrá solicitar del tribunal la facultad de administrar judicialmente los *359bienes del caudal(16) Si el albacea no solicita la adminis-tración judicial, sólo tendrá las limitadas facultades que le otorga el Código Civil.
De esta forma y conforme a las disposiciones del Código de Enjuiciamiento Civil, una vez el albacea la solicite y cumpla con los requisitos, el tribunal podrá, a su discre-ción, concederle la administración judicial de los bienes de la herencia, manteniéndose presente que el antes citado Art. 556 establece un orden preferente. Debemos señalar, sin embargo, que las prerrogativas del albacea en los casos en que asuma la administración judicial estarán limitadas por las disposiciones del Código de Enjuiciamiento Civil(17)
Conforme a ello, cuando el albacea esté administrando judicialmente los bienes de la herencia, podrá, entre otras cosas, hacer reparaciones ordinarias(18) podrá pagar gas-tos, pleitos, contribuciones y demás gastos ordinarios de administración(19) podrá dar en arrendamiento los bienes de la herencia, cuando lo crea oportuno(20) podrá satisfacer las deudas de la sucesión, con intervención de los herede-ros o, en su defecto, del tribunal(21) y podrá vender los bienes de la herencia que se deterioren o “aquellos cuya conservación sea difícil o costosa”(22)
C. De otra parte, los albaceas tienen derecho a que se le reembolsen los gastos en los que incurran en el desem-peño de su encargo como administrador. Conforme a ello, el *360Art. 586 del Código de Enjuiciamiento Civil, supra, esta-blece que el tribunal dispondrá “que se abonen al adminis-trador o albacea los gastos indispensables que ocasione la administración, incluso el costo de los anuncios, publica-ciones que la ley prescriba, la conservación y guarda de los bienes, consulta de abogado y gastos de viaje”.
El albacea, al realizar las gestiones que conlleva la ad-ministración de la herencia, con toda probabilidad incu-rrirá en gastos, ya sea porque él mismo realice dichas ges-tiones o por razón de que se las encomiende a otros. En virtud de ello, la referida disposición estatutaria autoriza al albacea que, cuando así sea indispensable y para el ejer-cicio de sus funciones como administrador judicial, con-trate a un abogado con cargo a los bienes de la herencia. Véase González Tejera, op. cit., pág. 556.
Ahora bien, cuando el albacea contrata los servicios de un abogado, éste deberá acreditar cumplidamente la lega-lidad de los gastos en concepto de honorarios. González Te-jera, op. cit. Para ello, el Código de Enjuiciamiento Civil le impone al albacea la obligación de presentar para la apro-bación del tribunal tanto cuentas trimestrales,(23) como una cuenta final, de su gestión,(24) en donde especificará, entre otras cosas, los gastos en que incurrió en el ejercicio de su gestión. Asimismo, el Art. 589 del Código de Enjuicia-*361miento Civil, 32 L.P.R.A. see. 2513, permite que si algunas de las partes interesadas en la sucesión tienen alguna ob-jeción a las cuentas presentadas por el albacea, incluyendo los gastos en honorarios de abogado, las pueden impugnar ante el tribunal.(25)
En virtud de lo anteriormente expuesto, si una parte interesada en la sucesión impugna las cuentas presenta-das, el tribunal tendrá que celebrar una vista que le per-mita al albacea demostrar la legalidad de sus gastos. íd. Luego de celebrarse la vista, el tribunal podrá aprobar las cuentas presentadas o cuando sea necesario las modificará con cargo al albacea. Art. 590 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 2514.(26)
h — I I — I
Los peticionarios, en su primer señalamiento de error, sostienen que el Tribunal de Apelaciones erró al confirmar al foro de instancia y disponer que un albacea en nuestra jurisdicción no tiene facultades de administración de la he-rencia si el testador no se las ha señalado expresamente. Los peticionarios argumentan que el carácter de adminis-trador del albacea está reconocido en el Código de Enjui-ciamiento Civil y por la jurisprudencia de este Tribunal, *362por lo que la señora Lebrón Morges no se extralimitó en sus facultades legales. Analizamos los hechos ante nos.
En este caso, la causante Orraca López otorgó un testa-mento ológrafo, en el cual nada dispuso sobre la adminis-tración de sus bienes. Asimismo, nombró albacea a la se-ñora Lebrón Morges con “todas las potestades que concede la ley y por todo el tiempo que resultare necesario para los trámites legales correspondientes, relevándola expresa-mente de la prestación de fianza”. A tenor con la referida disposición testamentaria se desprende claramente que el testador le concedió a la albacea las facultades que le concede la ley.
Ahora bien, la albacea compareció ante el foro de ins-tancia y solicitó que se le expidieran cartas testamentarias a su favor para que, conforme a las disposiciones del Có-digo de Enjuiciamiento Civil, le reconocieran su autoridad en relación con todas las facultades que le concede la ley. El foro de instancia le expidió a la albacea las cartas testa-mentarias solicitadas,
... facultándola [para] que en cuanto no sea incompatible con la ley o con la última voluntad del testador, tome posesión de todos los bienes de la finada, desempeñando, respecto a los mismos todos los poderes, facultades y obligaciones que le se-ñalan la ley, y fueron encomendados por la testadora. (Enfasis suplido.) Resolución del Tribunal de Primera Instancia, pág. 11.
Luego que se le expidieran las cartas testamentarias, la albacea tomó posesión de todos los fondos que la testadora tenía depositados en el Banco Popular de Puerto Rico, los cuales fueron utilizados para saldar las obligaciones de la causante con dicha institución bancaria y poner al día los pagos vencidos que correspondía pagar. El sobrante fue transferido a una cuenta corriente que la albacea abrió en dicho banco a nombre de la Sucesión de Orraca López. Tanto el foro de instancia como el foro apelativo intermedio determinaron que, como la albacea Lebrón Morges no tenía la facultad de administrar, ésta se extralimitó en sus facul-*363tades al realizar el pago de las obligaciones y deudas del caudal. Su determinación a esos efectos es, parcialmente, correcta.
Como se mencionara anteriormente, el Código de Enjui-ciamiento Civil le otorga al albacea la facultad de solicitar la administración judicial de los bienes del causante, cuando el testador no disponga sobre la forma de administrarlos. Art. 556 del Código de Enjuiciamiento Civil, ante. Por lo tanto, cuando Lebrón Morges solicitó y obtuvo del tribunal, conforme a las disposiciones del Có-digo de Enjuiciamiento Civil, las cartas testamentarias a favor de ésta, facultándola a tomar posesión de los bienes y ejercer sobre éstos todas las facultades que le concede la ley, ciertamente dicha petición y autorización incluyó la fa-cultad que le concede el referido cuerpo legal de adminis-trar judicialmente los bienes de la causante. Ello no obs-tante, Lebrón Morges no tenía autoridad para saldar, por sí sola, las obligaciones o deudas del caudal en controver-sia, ya que el Art. 593 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2541, expresamente requiere que esa ges-tión sea realizada con la intervención de los herederos o, en su defecto, del tribunal, lo cual no se hizo en este caso.(27)
En conclusión, somos del criterio que la albacea Lebrón Morges es, para todos los efectos legales, la administradora judicial de los bienes de la herencia de Orraca López. En virtud de ello, la albacea podía posesionarse como adminis-tradora judicial de los bienes de la causante y ejercer sobre éstos todas las facultades que le concede la ley.
rH HH I — I
Por otro lado, en su segundo señalamiento de error, los peticionarios sostienen que erró el foro apelativo interme-*364dio al resolver, sumariamente, que la testadora no le confi-rió facultades de administración de la herencia a la alba-cea y que los honorarios convenidos por ésta y el licenciado Rey son excesivos. En cuanto a las facultades conferidas en el testamento a la albacea, como ya indicáramos anterior-mente, la testadora le confirió las que le concede la ley. Era innecesario, por lo tanto, celebrar una vista sobre ese aspecto.
Ahora bien, el foro apelativo intermedio confirmó al foro de instancia y determinó “sumariamente” que el contrato otorgado entre la albacea y el licenciado Rey era nulo, por-que el albacea sobrepasó sus facultades legales al otorgarlo y porque los honorarios pactados eran excesivos.
En cuanto a la facultad para otorgar el contrato con el abogado, como ya indicáramos, el albacea como parte de su gestión puede, cuando así sea indispensable y para el ejer-cicio de sus funciones como administrador judicial, contra-tar a un abogado con cargo a los bienes de la herencia. Art. 586 del Código de Enjuiciamiento Civil, ante. A tono con lo anterior, no debe caber la menor duda que la albacea Le-brón Morges tenía la facultad legal de contratar a un abo-gado para que la representara en los trámites legales rela-cionados al ejercicio de su gestión como administradora judicial de los bienes de la causante.
Respecto a la razonabilidad de los honorarios pactados, entendemos que la determinación que hicieran los referi-dos foros, sobre lo excesivo de éstos, fue una determinación prematura e improcedente. En conformidad con el contrato, el licenciado Rey recibiría honorarios equivalentes al 15% del valor del caudal hereditario de la causante Orraca López. No obstante, según surge del expediente del caso, el licenciado Rey no ha presentado hasta el momento nin-guna factura donde justifique cuáles eran las gestiones profesionales efectuadas y la cantidad exacta de los honorarios.
*365Por lo tanto, resulta sorprendente que, tanto el foro de instancia como el foro apelativo intermedio, determinaran, sumariamente, que los honorarios pactados entre la alba-cea y el licenciado Rey eran excesivos cuando ni tan si-quiera sabían cuales eran los trabajos realizados por el li-cenciado Rey ni la cantidad exacta de los honorarios.
Como mencionamos, las disposiciones del Código de En-juiciamiento Civil le imponen al albacea la obligación de presentar cuentas trimestrales y una cuenta final de su gestión. En dichas cuentas el albacea justificará todos los gastos como parte de su gestión, incluyendo los honorarios de abogado. Dichas cuentas siempre estarán sujetas a la aprobación final del tribunal. Art. 589 del Código de Enjui-ciamiento Civil, ante.
Conforme a ello, es en el momento en que el albacea somete al tribunal las cuentas sobre su gestión en el cual se evaluará la razonabilidad de los honorarios pactados con los abogados y se le permitirá a las partes interesadas en la herencia impugnarlos. De igual forma, se celebrará una vista en donde se le dé una oportunidad a todas las partes para presentar sus respectivas posiciones en cuanto a la razonabilidad, o no, de dichos honorarios.
En virtud de lo anteriormente expuesto, somos de la opinión que erraron tanto el foro de instancia como el foro apelativo intermedio al resolver que el contrato suscrito por la albacea Lebrón Morges y el licenciado Rey era nulo, porque los honorarios pactados eran excesivos. Cuando la albacea someta al tribunal las cuentas con todos los deta-lles de su gestión, es que el foro de instancia estará en posición de evaluar la validez de los honorarios pactados entre la albacea y el licenciado Rey, ello luego de celebrar una vista para que conforme a la prueba presentada pueda tomar una determinación sobre la procedencia de dicho gasto.
*366> I — I
En cuanto a la descalificación del abogado, sabido es que dicho procedimiento no constituye una acción discipli-naria de parte del foro de instancia. Las mociones de des-calificación son más bien medidas preventivas para evitar posibles violaciones a los cánones del Código de Etica Profesional. K-Mart Corp. v. Walgreens of P.R., Inc., 121 D.P.R. 633, 637 (1988). A ello responde que, en el ejercicio de su poder inherente para tomar medidas dirigidas a su-pervisar y controlar la conducta de los abogados que pos-tulan ante sí, el Tribunal de Primera Instancia puede des-calificar abogados sin menoscabar nuestra jurisdicción original y exclusiva para atender acciones disciplinarias, íd., págs. 637-638.
Por lo tanto, la mera presentación de una moción de descalificación no significa que ésta proceda. Al evaluar este tipo de moción, prevalece un criterio de aproximación judicial que conduce a una evaluación de los hechos parti-culares de cada caso y las circunstancias que los rodean, balanceando el prejuicio que pueden sufrir el cliente y su abogado. In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778 (1984).
De esta manera, el tribunal motu proprio puede decre-tar la descalificación de un abogado en aquellos casos en los cuales éste asume la representación de ambos clientes, a pesar de la existencia de un posible conflicto. En tales casos no resulta necesario que se aporte prueba sobre una violación ética, ya que la mera apariencia de impropiedad podrá ser utilizada, en caso de duda, a favor de la descalificación. Véanse: Otaño v. Vélez, 141 D.P.R. 820 (1996); Liquilux Gas Corp. v. Berrios, Zaragoza, 138 D.P.R. 850 (1995); In re Carreras Rovira y Suárez Zayas, ante.
En las situaciones en que sea la parte contraria quien solicite la descalificación, el tribunal deberá considerar los criterios siguientes, a saber: (a) si quien solicita la descali-*367ficación tiene legitimación activa para invocarla; (b) la gra-vedad del conflicto de interés implicado; (c) la complejidad del derecho o los hechos pertinentes a la controversia y el expertise de los abogados involucrados; (d) la etapa de los procedimientos en que surja la controversia sobre la desca-lificación y su posible efecto en cuanto a la resolución justa, rápida y económica del caso, y (e) el propósito detrás de la descalificación, es decir, si la moción de descalificación está siendo utilizada como mecanismo procesal para dilatar los procedimientos. Otaño v. Vélez, ante; Liquilux Gas Corp. v. Berrios, Zaragoza, ante.
Al considerar esta serie de factores, el tribunal deberá sopesar, además, el derecho que le asiste a todo ciudadano de escoger con libertad el abogado que lo represente. Véanse: Sánchez Acevedo v. E.L.A., 125 D.P.R. 432, 438 (1990); In re Vélez, 103 D.P.R. 590, 599 (1975). De igual forma, el tribunal velará por que el abogado cuya descali-ficación se solicita tenga al menos de la oportunidad de ser oído y poder presentar prueba en su defensa. Véase Otaño v. Vélez, ante.
En este caso los abogados de la demandante solicitaron la descalificación del licenciado Rey. El foro de instancia descalificó, sumariamente, al licenciado Rey sin obvia-mente haber sopesado los factores anteriormente mencio-nados al descalificarlo.(28) De igual manera, el foro de ins-tancia no le permitió al licenciado Rey expresarse, y presentar prueba a su favor, para demostrarle al tribunal que no existía ningún conflicto de interés en la representa-ción legal de la albacea. El foro apelativo intermedio con-firmó esta determinación del foro de instancia. Erró al así hacerlo.
En este caso fue la parte contraria la que presentó la moción de descalificación. Lo que procede es que el foro de instancia celebre una vista para permitirle al abogado de*368fender su posición y darle la oportunidad de tratar de de-mostrar que no existe conflicto de interés alguno en la re-presentación legal de la albacea. De esta manera, el foro de instancia determinará, luego de sopesar los criterios antes mencionados, si procede o no la descalificación del licen-ciado Rey.(29)
V
Por los fundamentos antes expuestos, estamos contestes en que procede revocar la resolución emitida por el Tribunal de Apelaciones y devolver el caso al Tribunal de Pri-mera Instancia para procedimientos ulteriores compatibles con lo aquí expuesto.
— O —

 El 2 de mayo de 2000 se celebró la vista para la práctica de las diligencias correspondientes a la protocolización del testamento ológrafo. A dicha vista compa-recieron Lebrón Morges representada por su abogado, Ledo. José Ángel Rey; la Sra. Flecha Quiñones, en su carácter de heredera, representada por su abogado, Ledo. Lucas Irrissari Castro; la Sra. Angelina Orraca López, hermana de la testadora, representada por su abogada, Leda. Iris Torres Orraca; Josefa Orraca López, her-mana de la testadora, representada por sus hijos Víctor y Lourdes Porto Orraca, y Armando y Orlando Orraca Yon, sobrinos de la testadora.


(2) El licenciado Rey era el abogado de la causante, Orraca López, y de la madre de ésta, la Sra. Francisca López Viuda de Orraca, quien falleció en febrero de 1999.


 El Banco Popular de Puerto Rico presentó su contestación a la demanda el 30 de octubre de 2000, negando todas las alegaciones.


 Casos Núms. KKAC2000-3125 y KJV2000-1096, respectivamente.


 Aunque los codemandados presentaron un escrito titulado “Recurso de Ape-lación”, debió haberse considerado como de certiorari, ya que realmente se estaba solicitando la revisión de una resolución, y el foro de instancia no dictó sentencia que resolviera todas las cuestiones litigiosas del pleito. De Jesús v. Corp. Azucarera de P.R., 145 D.P.R. 899 (1998).


 Véanse: Pino Development Corp. v. Registrador, 133 D.P.R. 373 (1993); González Muñiz, Ex parte, 128 D.P.R. 565 (1991); Ab Intestato Marini Pabón, 107 D.P.R. 433 (1978); Paine v. Srio. de Hacienda, 85 D.P.R. 817 (1962); Mercado v. Mercado, 66 D.P.R. 811 (1947); Mercado v. Corte, 62 D.P.R. 368 (1943).


 Véanse: J.A. Cuevas Segarra y A. Román García, Derecho Sucesorio Compa-rado, San Juan, Pubs. J.T.S., 2003, pág. 352; E. González Tejera, Derecho de Suce-siones, San Juan, Ed. U.P.R., 2002, T. II, pág. 567; E. Martínez Moya, El Derecho Sucesorio, 67 Rev. Jur. U.P.R. 1, 73 (1998); J.R. Vélez Torres, Curso de Derecho Civil: derecho de sucesiones, San Juan, Ed. U.I.A., 1992, T. IV, Vol. III, pág. 337.


 De igual forma expresamos en el referido caso que no había impedimento constitucional alguno para resolver que las reglas procesales del Código de Enjuicia-miento Civil habían modificado las normas sustantivas del Código Civil. Mercado v. Mercado, ante, pág. 817.


(9) La controversia en este caso giraba en torno a si un albacea podía represen-tar a los herederos de una sucesión en una solicitud de reintegro de contribuciones contra el Departamento de Hacienda.


(10) En Pino Development Corp. v. Registrador, ante, una de las controversias giraba en tomo a si un albacea podía otorgar una escritura de compraventa de un bien del caudal sin la concurrencia de los herederos forzosos. Al contestar la referida interrogante en la negativa, reiteramos nuestras expresiones en el caso Ab Intestato Marini Rabón, ante, en cuanto a las facultades del albacea testamentario. Pino Development Corp. v. Registrador, ante, pág. 390.


(11) Cabe destacar que, al interpretar ambos cuerpos legales, tenemos que tomar en cuenta la regla de hermenéutica que establece que cuando se interpretan leyes que se refieren al mismo asunto hay que referirse a éstas las unas a las otras, por cuanto lo que es claro en un precepto puede ser tomado para explicar lo que resulte dudoso en otro. Art. 18 del Código Civil, 31 L.P.R.A. sec. 18.


 El profesor González Tejera señala que la amplitud de autoridad que un testador le puede delegar a un albacea tiene pocos límites. Estos son evidentemente la ley y las actuaciones que derroten cuestiones de política pública. González Tejera, op. cit., pág. 581.


 Albaladejo nos señala al respecto:
“Ahora bien, tal concepción posible en abstracto, creo que debe rechazarse en nuestro derecho común, y aceptar, en vez de ella, la de que las facultades del albacea universal son, en principio, todas las relativas, no sólo a la ejecución, en ese sentido estricto, del testamento, sino también a la gestión de los bienes y representación de la herencia en todo cuanto sea preciso para dejar ultimada por completo la sucesión. Todo lo cual puede, asimismo, calificarse, en sentido amplio, de ejecución del testamento.” (Enfasis suplido.) Albaladejo, op. cit., pág. 235.


 Esta sección se refiere a la Parte I (Juicios de Testamentarías y Abintestato) de la Ley de Procedimientos Legales Especiales, que se encuentra dentro de las disposiciones vigentes del Código de Enjuiciamiento Civil.


 Dicho artículo dispone, en lo pertinente, que:
“El albacea testamentario de la última voluntad de un finado, y en caso de que no lo hubiere nombrado o no dejare testamento con validez legal, el cónyuge de la persona finada, o cualquier heredero forzoso, o persona que se presente como here-dero testamentario, o legatario, o cualquier acreedor con título escrito no asegurado que tuviere algún crédito contra la persona finada, podrá, mediante una petición debidamente justificada en que se demuestren los hechos necesarios, solicitar la ad-ministración judicial de los bienes de dicha persona finada ...” (Énfasis suplido.) 32 L.P.R.A. see. 2361.


 Resulta evidente que cuando el testador le confiere al albacea poderes ple-nos de administración, este último no tiene que solicitar la administración judicial. E. González Tejera, Derecho de Sucesiones, San Juan, Ed. U.P.R., 2002, T. I, pág. 254.


 Aunque el Código de Enjuiciamiento Civil expandió las facultades de los albaceas, el legislador no llegó a equipararlo al ejecutor testamentario del Derecho anglosajón. Véase González Tejera, op. eit, T. II, pág. 581.


 Art. 571 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2431.


 Art. 574 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2434.


 Arts. 576 y 578 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sees. 2436 y 2438.


 Art. 593 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2541.


 Art. 579 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2439.


 El Art. 587 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2511, dis-pone, en lo pertinente, que:
"Los administradores y albaceas presentarán en el Tribunal de Primera Instan-cia cuentas trimestrales de las cantidades recibidas y desembolsadas por ellos, acom-pañadas de una declaración jurada y de un resguardo en que conste que el saldo en efectivo que de las mismas resulte queda depositado en el establecimiento bancario designado al efecto por el tribunal. Dichas cuentas serán puestas de manifiesto en secretaría a disposición de cualquiera de las partes.” (Enfasis suplido.)


Art. 588 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2512:
“Cuando el albacea o administrador haya terminado la liquidación de los bie-nes, renuncie o sea separado, o por cualquier otra causa cese en el desempeño de su cargo, deberá presentar al tribunal una cuenta final jurada y acompañada de los recibos y resguardos correspondientes, la cual también se pondrá de manifiesto para su inspección. Al presentarse dicha cuenta final, se citará a todas las partes intere-sadas en el caudal, a fin de que puedan presenciar la liquidación final de sus cuentas y se les devuelva o cancele la fianza que hubieren prestado.” (Enfasis suplido.)


 Dicho artículo dispone, en lo pertinente, que:
“Si pasados ocho (8) días después de presentada la citación decretada por un juez de dicho tribunal ninguna de las partes hubiese hecho oposición a las cuentas, el Tribunal de Primera Instancia, si en su opinión dichas cuentas son justas y correctas, dictará auto aprobándolas y declarando exento de responsabilidad al administrador, y cancelará la fianza que hubiere constituido. Si las cuentas fueren impugnadas, se sustanciará la impugnación y se admitirán pruebas en una vista del caso y se apro-barán o desaprobarán aquéllas según el resultado de la vista.” (Énfasis suplido.) 32 L.P.R.A. see. 2513.


 Dicho artículo dispone, en lo pertinente, que:
“El Tribunal de Primera Instancia dictará auto definitivo, bien aprobando la cuenta presentada o haciendo en ella modificaciones y alteraciones con cargo al al-bacea o administrador que el derecho y la justicia reclamen; contra dicho auto podrá interponerse recurso de apelación.”


 En virtud de lo antes expuesto, el foro de instancia deberá determinar si esta actuación de Lebrón Morges —a saber, el pago de las deudas del caudal sin la intervención de la heredera o, en su defecto, del tribunal— le causó algún perjuicio a Flecha Quiñones.


 En su resolución, el foro de instancia determinó que existía un conflicto de interés sin hacer mención alguna de los criterios anteriormente mencionados.


 De igual forma, queremos dejar claro que no estamos pasando juicio sobre si en este caso existe un conflicto de interés del licenciado Rey. Esa determinación le compete al Tribunal de Primera Instancia, luego decelebrada la vista.